Case 2:18-ml-02814-AB-FFM Document 438 Filed 08/26/19 Page 1 of 5 Page ID #:15170



   1 John M. Thomas (SBN 266842)             Frank P. Kelly III (SBN 83473)
       jthomas@dykema.com                      fkelly@shb.com
   2 DYKEMA GOSSETT PLLC                     SHOOK HARDY BACON
     2723 South State Street, Suite 400      One Montgomery, Suite 2600
   3 Ann Arbor, MI 48104                     San Francisco, CA 94104-4505
     Tel: 734-214-7613                       Tel: 415-544-1900
   4 Fax: 734-214-7696                       Fax: 415-391-0281
   5 Spencer P. Hugret (SBN 240424)
       shugret@gordonrees.com
   6 GORDON REES SCULLY MANSUKHANI LLP
     Embarcadero Center West
   7 275 Battery Street, Suite 2000
     San Francisco, CA 94111
   8 Tel: 415-986-5900
     Fax: 415-986-8054
   9
  10 Lead Counsel for Defendant
     FORD MOTOR COMPANY
  11
                          UNITED STATES DISTRICT COURT
  12
                        CENTRAL DISTRICT OF CALIFORNIA
  13
     IN RE: FORD MOTOR CO. DPS6 No. 2:18-ML-02814-AB-FFM
  14 POWERSHIFT          TRANSMISSION
     PRODUCTS                  LIABILITY Hon. André Birotte, Jr.
  15 LITIGATION                              Courtroom 7B
  16
     THIS DOCUMENT RELATES ONLY DISCOVERY MATTER
  17 TO:
  18 Brown, Christi v. Ford Motor FORD’S NOTICE OF MOTION AND
     Company, et al., 2:18-cv-04190- AB- MOTION FOR SANCTIONS UNDER
  19 FFM; Cannon, Mary v. Ford Motor
                                             THIS COURT’S INHERENT POWERS
  20 Company,  et  al., 2:18-cv-04817-AB-    AND/OR FRCP 37(d)
     FFM; Einbund, John v. Ford Motor
  21 Company, et al., 2:18-cv-02901-AB-
                                             MAGISTRATE: Hon. Frederick F. Mumm
  22 FFM;  Garza,  Maria,   et al.  v. Ford  HEARING DATE: October 1, 2019
     Motor Company, et al., 2:18-cv- TIME: 10:00 am
  23 02745-AB-FFM; Hernandez, Louie v.
                                             COURTROOM: 580, 5th floor
  24 Ford Motor Company,    et al., 2:18-cv-
     08736-AB-FFM; Hill, Connie v. Ford
  25 Motor Company, et al., 2:18-cv-
  26 04409-AB-FFM; Holmstedt, Kendra v.
     Ford Motor Company, et al., 2:18-cv-
  27 04328-AB-FFM; Mowrer, Patrick v.
  28 Ford Motor Company, et al., 2:18-cv-
     04602-AB-FFM; Nichols, Jonathan v.
                                            NOTICE OF MOTION AND MOTION FOR SANCTIONS
                                                           CASE NO. 2:18-ML-02814-AB-FFM
Case 2:18-ml-02814-AB-FFM Document 438 Filed 08/26/19 Page 2 of 5 Page ID #:15171



   1 Ford Motor Company, et al., 2:18-cv-
   2 08733-AB-FFM;             Pisarkiewicz,
     Christine, et al. Ford Motor Company,
   3 et      al.,   2:18-cv-04423-AB-FFM;
   4 Snyder, Holli v. Ford Motor Company,
     et al., 2:18-cv-04618-AB-FFM; Straw,
   5 Trent v. Ford Motor Company, et al.,
   6 2:18-cv-04425-AB-FFM;         Sullivan,
     Deborah v. Ford Motor Company, et
   7 al., 2:18-cv-04622-AB-FFM; Valencia,
   8 Victor, et al. v. Ford Motor Company,
     2:18-cv-02865-AB-FFM; Vanidestine,
   9 Scott, et al. v. Ford Motor Company,
  10 2:18-cv-02618-AB-FFM
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               NOTICE OF MOTION AND MOTION FOR SANCTIONS
                                                              CASE NO. 2:18-ML-02814-AB-FFM
Case 2:18-ml-02814-AB-FFM Document 438 Filed 08/26/19 Page 3 of 5 Page ID #:15172



   1 TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
   2         PLEASE TAKE NOTICE that on October 1, 2019 at 10:00 a.m., or as soon
   3 thereafter as the matter may be heard in the courtroom of the Honorable Frederick F.
   4 Mumm, sitting in the Roybal Federal Building and United States Courthouse, 255 E.
   5 Temple Street, Los Angeles, CA 90012 in Courtroom 580, Defendant Ford Motor
   6 Company, will and hereby does move this Court for dismissal of the following cases,
   7 pursuant to Federal Rule of Civil Procedure 37(d)(3) and/or this Court’s inherent
   8 powers as a sanction for these Plaintiffs’ failure to respond to Ford’s interrogatories
   9 and requests for production, or in the alternative, that Plaintiffs in the following cases
  10 be precluded from presenting any evidence against Ford that should have been timely
  11 provided in response to Ford’s written discovery requests.
  12        Brown, Christi v. Ford Motor Company, et al., 2:18-cv-04190- AB-FFM

  13        Cannon, Mary v. Ford Motor Company, et al., 2:18-cv-04817-AB-FFM

  14        Einbund, John v. Ford Motor Company, et al., 2:18-cv-02901-AB-FFM1

  15        Garza, Maria, et al. v. Ford Motor Company, et al., 2:18-cv-02745-AB-FFM

  16        Hernandez, Louie v. Ford Motor Company, et al., 2:18-cv-08736-AB-FFM2

  17        Hill, Connie v. Ford Motor Company, et al., 2:18-cv-04409-AB-FFM

  18        Holmstedt, Kendra v. Ford Motor Company, et al., 2:18-cv-04328-AB-FFM

  19        Mowrer, Patrick v. Ford Motor Company, et al., 2:18-cv-04602-AB-FFM

  20        Nichols, Jonathan v. Ford Motor Company, et al., 2:18-cv-08733-AB-FFM

  21        Pisarkiewicz, Christine, et al. Ford Motor Company, et al., 2:18-cv-04423-AB-

  22          FFM
  23        Snyder, Holli v. Ford Motor Company, et al., 2:18-cv-04618-AB-FFM

  24        Straw, Trent v. Ford Motor Company, et al., 2:18-cv-04425-AB-FFM

  25        Sullivan, Deborah v. Ford Motor Company, et al., 2:18-cv-04622-AB-FFM

  26
       1 Einbund is also subject to automatic dismissal for noncompliance with the prior
  27
       stipulation regarding depositions.
  28 2
       Hernandez is also separately subject to dismissal.
                                               1 NOTICE OF MOTION AND MOTION FOR SANCTIONS
                                                                   CASE NO. 2:18-ML-02814-AB-FFM
Case 2:18-ml-02814-AB-FFM Document 438 Filed 08/26/19 Page 4 of 5 Page ID #:15173



   1       Valencia, Victor, et al. v. Ford Motor Company, 2:18-cv-02865-AB-FFM

   2       Vanidestine, Scott, et al. v. Ford Motor Company, 2:18-cv-02618-AB-FFM

   3         Ford engaged in extensive efforts to meet and confer with Plaintiffs. Despite
   4 these efforts, Plaintiffs would not engage in a meaningful conference of counsel
   5 pursuant to L.R. 7-3 and Federal Rule of Civil Procedure 37(d)(1)(B)(See Declaration
   6 of Frank P. Kelly, ¶¶ 24-42).
   7         This motion is based upon this Notice of Motion, the accompanying Joint
   8 Stipulation, Declarations of Frank P. Kelly and Amir Nassihi and Exhibits thereto,
   9 filed herewith in this case; the Court’s file in this matter, and on all evidence and
  10 arguments that may be presented at the hearing on this matter.
  11
  12 Dated: August 26, 2019                   Respectfully submitted,
  13
                                              SHOOK HARDY & BACON LLP
  14
                                              /s/ Frank P. Kelly
  15                                          Frank P. Kelly III
  16                                          Counsel for Defendant
  17                                          FORD MOTOR COMPANY

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               2 NOTICE OF MOTION AND MOTION FOR SANCTIONS
                                                                   CASE NO. 2:18-ML-02814-AB-FFM
Case 2:18-ml-02814-AB-FFM Document 438 Filed 08/26/19 Page 5 of 5 Page ID #:15174



   1 ATTESTATION STATEMENT
   2        Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that all other signatories listed,
   3 and on whose behalf the filing is submitted, concur in the filing’s content and have
   4 authorized the filing.
   5
       Dated: August 26, 2019                SHOOK HARDY & BACON LLP
   6
                                             /s/ Frank P. Kelly
   7                                         Frank P. Kelly III
   8                                         Counsel for Defendant
   9                                         FORD MOTOR COMPANY

  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 3 JOINT STIPULATION RE MOTION FOR SANCTIONS
                                                                   CASE NO. 2:18-ML-02814-AB-FFM
